Citation Nr: 1035409	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant served as a member of the United States Marine 
Corps Reserve from February 2004 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the VA RO in North Little 
Rock, Arkansas.  By a rating action in March 2008, the RO denied 
the appellant's claim of entitlement to service connection for a 
mental disorder.  Subsequently, in June 2009, the RO reopened 
claims for service connection for a right knee disorder and a 
left knee disorder, but denied the claims on the merits.  

On May 27, 2010, the appellant appeared and offered testimony at 
a hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing is of record.  At that 
hearing, the appellant submitted additional evidence accompanied 
by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2009).  

(The decision below addresses the claims to reopen.  The 
underlying issues of entitlement to service connection for a left 
knee disorder, service connection for a right knee disorder, and 
service connection for a psychiatric disability are addressed in 
the REMAND that follows the decision below.)  


FINDINGS OF FACT

1.  By a rating action in April 2006, the RO denied the 
appellant's claim of entitlement to service connection for a left 
knee disorder; the appellant did not appeal.  

2.  By a December 2006 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
previously denied claim of service connection for a left knee 
disorder.  The appellant did not perfect an appeal after 
receiving a statement of the case.  

3.  Evidence added to the claims file since the December 2006 
rating decision suggests that the appellant has a current left 
knee disorder that is due to military service, information not 
established by the evidence of record prior to the December 2006 
decision.  

4.  By a rating action in December 2006, the RO denied the 
appellant's claim of entitlement to service connection for a 
right knee disorder; the appellant did not perfect an appeal 
following receipt of a statement of the case.  

5.  Evidence added to the claims file since the December 2006 
rating decision suggests that the appellant has a current 
diagnosis of a right knee disorder that is due to military 
service, information not established by the evidence of record 
prior to the December 2006 decision.  


CONCLUSIONS OF LAW

1.  Evidence received since a final December 2006 rating decision 
is new and material; therefore, the appellant's claim of 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156(a), 20.1103 (2009).  

2.  Evidence received since a final December 2006 rating decision 
is new and material; therefore, the appellant's claim of 
entitlement to service connection for a right knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to appeal an RO decision denying his claim 
for benefits, that decision becomes final and can no longer be 
challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) 
(except for claims of clear and unmistakable error, when a case 
or issue has been decided and an appeal has not been taken within 
the time prescribed by law, the case is closed, the matter is 
ended, and no further review is afforded).  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The appellant's service treatment records (STRs) show that he was 
seen in March 2004 for complaints of right knee pain; the 
diagnosis was patellofemoral pain syndrome.  In April 2004, it 
was recommended that the appellant's MOS be changed to non-
infantry due to medical reasons, particularly patellofemoral pain 
syndrome.  Similar diagnosis was reported in May 2004.  In 
September 2004, the appellant was diagnosed with torn meniscus of 
the left knee.  In December 2004, it was noted that the Appellant 
was seen for numbness and tingling in the left knee.  He reported 
problems with his left knee since boot camp.  

The appellant's initial claim for service connection for right 
and left knee disorders (VA Form 21-4138) was received in 
November 2005.  

By a rating action dated in April 2006, the RO denied service 
connection for a left knee disorder.  In a statement in support 
of claim (VA Form 21-4138), dated in October 2006, the appellant 
sought to reopen his claim for service connection for a knee 
disorder.  

By a rating action dated in December 2006, the RO denied service 
connection for a right knee disorder; the RO determined that 
there was no new and material evidence to reopen a claim of 
service connection for a left knee disorder.  A statement of the 
case (SOC) was later issued, but the appellant did not perfect an 
appeal.

An emergency room note, dated in January 2008, indicates that the 
appellant had a several year history of pain in both knees; and 
he was recently discharged from the Marine Corps with the same 
complaints.  It was noted that he had a possible left meniscus 
injury during service.  He denied recent injury, fall, or 
twisting of the knees.  The impression was painful bilateral 
knees, etiology unknown.  

The appellant was afforded a VA examination in May 2009.  He 
reported having pain in both knees since boot camp.  It was noted 
that he had been diagnosed with bilateral patellar femoral pain 
syndrome since 2004.  The appellant indicated that he is unable 
to stand for more than a few minutes; he was unable to walk more 
than a few yards.  Following an evaluation of the knees, the 
examiner reported a diagnosis of bilateral knee pain; the problem 
associated with the diagnosis was bilateral patellar femoral pain 
syndrome.  

In a report of contact (VA Form 119), dated in June 30, 2009, the 
RO contacted the VA examiner to obtain the requested opinion 
regarding etiology of the knee disorder.  The examiner stated 
that, after reviewing all the evidence and the entire claims 
file, it was his opinion that it was less likely than not the 
current knee disabilities, diagnosed as patellofemoral pain 
syndrome, were incurred during military service.  

At his personal hearing in May 2010, the appellant's 
representative noted that psychosis was listed as a 
disqualification for continued military service.  The appellant 
maintained that the joints examination was inadequate because the 
examiner did not review the records.  The appellant related that 
his knee problems began when he was in boot camp; he stated that 
he was running when his knee bumped really hard against one of 
the racks.  It was further noted that military doctors 
recommended a change of MOS due to knee pain.  The appellant 
testified he was told that he was going to have a Medical Board 
before being discharged, but it never happened.  The appellant 
maintained that he did not have any problems with his knees prior 
to service; and, he has been having problems with his knees since 
he was discharged from service.  

The appellant's claim for service connection for a right or left 
knee disorder was previously considered and denied.  In December 
2006, the RO denied service connection for a right knee disorder 
based on a finding that it was not shown during service; and the 
records failed to show a then-current diagnosis of a right knee 
disorder.  The RO denied the claim for a left knee disorder, 
based on a finding that no new and material evidence had been 
received to show a then-current left knee condition, and no 
medical evidence had been received that related the condition to 
military service.  

Because the appellant did not appeal the December 2006 RO 
decision, that decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
However, as noted above, pertinent law and regulation provide 
that if new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

The evidence added to the record since the December 2006 denial 
includes VA outpatient treatment reports, private treatment 
reports, as well as a VA examination report, which reflect 
diagnoses of bilateral knee pain and patellofemoral pain 
syndrome.  This evidence was not previously of record, and is not 
cumulative or duplicative of evidence before the RO in December 
2006.  Hence, the evidence is "new" within the meaning of 38 
C.F.R. § 3.156.  Moreover, as this evidence establishes current 
diagnosis not shown in December 2006 it is relevant and probative 
of the issues at hand and cures one of the evidentiary defects 
that existed at the time of the prior denial.  

The Board finds that the appellant's testimony that he has 
experienced pain in his knees since his separation from service, 
the medical evidence showing that he has received treatment for a 
bilateral knee condition, and the suggestion reflected in the 
medical records that the appellant's current knee disability was 
evident in service are new and material.  In this regard the 
Board notes that the foregoing evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, it is 
sufficient to raise a reasonable possibility of substantiating 
the claims.  Accordingly, reopening of the claims of entitlement 
to service connection is in order.  Based upon the reasons for 
the prior denial, the evidence is new and material, and the 
claims are reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened; to this limited extent, the appeal of this issue is 
granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder is 
reopened; to this limited extent, the appeal of this issue is 
granted.  


REMAND

In light of the Board's conclusion that the claims for service 
connection are reopened, the claims must be considered on a de 
novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on the 
merits of the appellant's knee claims.  

Review of the appellant's claims file reveals that the service 
treatment records show that the appellant was diagnosed with 
patellofemoral pain syndrome in March 2004 and May 2004.  In 
September 2004, the appellant was diagnosed with torn meniscus of 
the left knee.  He was again seen in December 2004 for numbness 
and tingling in the left knee.  He reported problems with his 
left knee since boot camp.  Post-service treatment reports show 
that the appellant was seen in an emergency room in January 2008 
with complaints of a history of pain in both knees; he had 
recently been discharged from service in December 2007.  The 
impression was painful bilateral knees, etiology unknown.  

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A (d) (West 2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that once VA undertakes the 
effort to provide an examination when developing a claim for 
service connection, even if not statutorily obligated to do so, 
it must provide an adequate one.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see 
also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing 
the Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence . . . is 
essential for a proper appellate decision").  The Board notes in 
addition that the failure of the physician to provide a basis for 
his or her opinion goes to the weight or credibility of the 
evidence.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The Court has further recognized that a mere statement 
of opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

Here, the appellant was afforded a VA examination in May 2009.  
Although the VA examiner addressed the possibility of a 
relationship between the appellant's current knee disabilities 
and his time on active duty, the examiner did not provide any 
reasoning to support his conclusions.  Because the examiner did 
not provide any supporting clinical evidence or rationale for the 
provided opinion, the examination is inadequate for VA purposes.  
See 38 C.F.R. § 4.2 (2009) (providing that where an examination 
report does not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (noting that a medical examination report 
must contain clear conclusions with supporting data and a 
reasoned medical explanation connecting the two); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical 
opinion must be supported by an analysis that the Board can 
consider and weigh against contrary opinions).  Accordingly, 
remand is required.

In this case, although it appears that the August 2008 VA 
examiner conducted a proper evaluation of the appellant's 
physical condition and provided an opinion as to the relationship 
between the appellant's currently diagnosed bilateral knee 
disorders and his time in service, the examiner failed to set 
forth any reasoning to support his opinion.  In light of the 
above considerations, the Board concludes that further medical 
explanation is required.  Under these circumstances, evidentiary 
development is needed to fully and fairly evaluate the 
appellant's claims of service connection for knee disabilities.  
38 U.S.C.A. § 5103A (West 2008).  Specifically, the agency of 
original jurisdiction (AOJ) must arrange for further explanation 
by the physician who examined the appellant in May 2009.  In 
opining as to whether the appellant's currently diagnosed knee 
problems could be related to the appellant's military service, 
the examiner must include a well-reasoned medical opinion 
addressing the nature and etiology of the appellant's knee 
disorder(s).  The examiner's opinion must be based upon 
consideration of the appellant's documented medical history and 
assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A.  

If further examination of the appellant is necessary, such must 
be undertaken and such findings included in the examiner's final 
report.  The AOJ must arrange for the appellant to undergo 
examination, however, only if the May 2009 VA examiner is 
unavailable or if such examination is needed to answer the 
questions posed.  

Turning to the claim of service connection for psychiatric 
disability, at a hearing held in May 2010, the appellant's 
service representative indicated that psychosis was listed as a 
disqualification for continued service.  The appellant maintained 
that he did not have any mental issues prior to entering military 
service.  The appellant testified that he was continually 
threatened by a drill instructor; he stated that he was provoked 
on a regular basis by the instructor.  The appellant stated that 
noting was documented because he was afraid of retaliation.  

Service treatment reports reflect no findings or treatment of a 
psychiatric condition upon entry into service or during military 
service.  However, in a statement dated in March 2007, a 
Battalion surgeon indicated that he had reviewed the appellant's 
medical records from Centers for Youth and Families, and he had 
determined that the diagnosis of psychotic disorder was 
disqualifying for continued service in the Marine Corps.  

Medical records from Centers for Youth and Families dated from 
December 2006 through April 2007 reflect that the appellant had 
been variously treated and diagnosed with unspecified psychosis, 
depression, and bipolar disorder.  When seen in December 2006, 
the appellant was diagnosed with a psychotic disorder, not 
otherwise specified (NOS).  In a February 2007 treatment report, 
it was noted that the appellant had been ordered to report for 
"drill" on March 1, 2007 and the drill would not be over until 
March 4, 2007.  It was noted that the appellant jumped from one 
subject to another several times within a short period of time 
and kept fidgeting while sitting.  The appellant claimed to have 
been prescribed Ritalin in the 3rd grade and later changed to 
Adderall in junior high school.  He stated that he was later 
prescribed Strattera for a short period of time until a Marine 
recruiter told him to quit the medication.  

Among these records is a medical statement from Dr. Roger Hiatt, 
Jr., dated in April 2007, indicating that the appellant was seen 
in January 2007 for outpatient psychiatry follow up after two 
acute psychiatric admissions in October and November 2006.  He 
had been hospitalized due to new onset of multisensory 
hallucinations.  Dr. Hiatt reported that the appellant carries a 
diagnosis of unspecified psychosis.  He noted that, while the 
appellant is currently stable from a psychiatric standpoint, it 
is imperative that the appellant receives ongoing medical 
assessment and care.  

Of record is a medical statement from Dr. Lawrence A. Labbate, 
Mental Health Services, dated in January 2009, indicating that 
the appellant was admitted to a VA hospital on January 20, 2008 
with severe psychosis consistent with the diagnosis of bipolar 
disorder with psychotic features.  He had religious delusions and 
auditory hallucinations unassociated with illicit drug use.  Dr. 
Labbate stated that the appellant has a serious mental disorder 
with a poor prognosis; he will likely suffer future episodes with 
or without treatment.  

According to applicable laws and regulations, service connection 
may be granted for disability resulting from a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Furthermore, 
service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active duty 
for training (ACDUTRA), or for disability resulting from injury 
incurred or aggravated during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1131 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.6 (2009).  The Record indicates that the 
appellant served with the United State Marine Corps Reserves from 
February 2004 to December 2007; it was also noted that net active 
service this period was 1 year, 1 month and 8 days.  

As the appellant testified to being threatened during service, 
and because of the statement from the Battalion surgeon 
suggesting that the psychiatric disability may be associated with 
the appellant's ACDUTRA service, a VA examination is necessary to 
obtain an opinion as to whether the appellant's current 
psychiatric disability is related to any qualifying period of 
military service.  38 C.F.R. § 3.159(c) (4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006).  

In light of the discussion above, and to ensure compliance with 
due process requirements, the case is hereby REMANDED to the AOJ 
for the following actions:  

1.  The AOJ should verify all periods of active 
duty for training (ACDUTRA) between February 
2004 and December 2007.  It should also be 
ascertained whether the appellant had any 
active duty, such as performed under Title 10 
of the United States Code.  The dates of any 
inactive duty training should also be 
ascertained to the extent possible.  

2.  The AOJ should ask the appellant to provide 
the names and addresses of all medical care 
providers who treated him for a psychiatric 
disability during and since his military 
reserve service.  After securing any necessary 
release(s), such records should be requested, 
including any pertinent VA treatment records, 
and all records which are not duplicates should 
then be associated with the claims file.

3.  The appellant should be afforded an 
examination to determine the nature and 
etiology of any current psychiatric disability.  
The appellant's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is requested to 
review the entire claims file in conjunction 
with the examination.  The AOJ should provide 
all dates of service to the examiner and 
identify each as either active duty, ACDUTRA, 
or inactive duty training.  All tests and 
studies deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims file 
and the clinical findings of the examination, 
the examiner is requested to identify any 
current psychiatric disability.  The examiner 
is also requested to offer an opinion as to the 
medical probabilities that the onset of an 
acquired psychiatric disability is traceable to 
any period of duty-ACDUTRA or inactive duty 
training, for example.  (At present, it appears 
that the appellant was a reservist who did not 
have full-time service on active duty.)  If the 
examiner concludes that medical probabilities 
are such that a psychiatric disability is as 
likely as not traceable to military service, 
the injury or disease found present during 
verified active duty or ACDUTRA, or any injury 
found during inactive duty training that 
precipitated or made worse the psychiatric 
disease should be identified.  A complete 
rationale for the examiner's opinions should be 
provided.

4.  The appellant's claims file should be 
referred to the examiner who conducted the May 
2009 VA examination.  The entire claims file 
must be made available and reviewed by the 
examiner.  The AOJ should provide all dates of 
service to the examiner and identify each as 
either active duty, ACDUTRA, or inactive duty 
training.  The reviewer's report should reflect 
consideration of the appellant's documented 
medical history and assertions, including 
specifically the in-service complaints of and 
treatment for knee pain that he claims has 
continued to the present.  The examiner must 
opine as to whether it is at least as likely as 
not (i.e., at least a 50 percent probability) 
that any knee disorder is attributable to a 
period of active duty, ACDUTRA, or inactive 
duty training.  (The reviewer should correlate 
any military related injury or disease process 
with a specific period of active duty, ACDUTRA, 
or inactive duty training.)  A detailed 
explanation for all conclusions reached by the 
reviewer must be provided.  Citations to the 
record or relevant medical principles should be 
included as necessary to explain the opinion.  

(If the reviewer is no longer available, or the 
reviewer determines that another examination is 
necessary to arrive at any requested opinion, 
an examination should be scheduled.  The 
examiner should provide the opinions requested 
above. All examination results, along with the 
complete rationale for any opinions provided, 
to include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, must be set forth.)

5.  The AOJ must ensure that the examination 
report complies with this remand and the 
questions presented in the examination request.  
If the report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

6.  After completing the requested actions and 
any additional notification and/or development 
deemed warranted, the claims remaining on 
appeal must be readjudicated in light of all 
pertinent evidence and legal authority.  If any 
benefit sought on appeal is not granted, the 
appellant and his representative must be 
furnished a supplemental statement of the case 
(SSOC) and afforded the appropriate time period 
to respond.

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant until 
he receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


